PER CURIAM.
The State of Florida appeals the downward departure sentence entered by the trial court after Joe Frazier was adjudicated guilty of violating his community control. We reverse.
As the basis for imposing a departure sentence, the trial court determined that the state had agreed to the imposition of a downward departure sentence when Mr. Frazier was originally sentenced on the underlying crime of burglary. Specifically, when Mr. Frazier was originally sentenced, the state had agreed to a negotiated sentence of one year community control followed by one year probation, stipulating that if this negotiated sentence constituted a downward departure, then the state would not object to the departure. However, when the sentencing guidelines scoresheet was later calculated, it became apparent that the negotiated sentence was a guidelines sentence and not a downward departure sentence. Thus, upon violation of his community control, Mr. Frazier was required to receive a guidelines sentence. Cf. State v. Devine, 512 So.2d 1163 (Fla. 4th DCA), rev. denied, 519 So.2d 988 (Fla.1987). Accordingly, we must vacate the sentence and remand for resentencing.
JUDGMENT AFFIRMED; SENTENCE VACATED and CAUSE REMANDED.
GRIFFIN, C.J., THOMPSON and ANTOON, JJ., concur.